 

Exhibit 10.4

 

Execution Version

 

Amendment No. 1 to Credit Agreement

 

This Amendment No. 1 (this “Amendment”) to that certain Credit Agreement, dated
as of June 30, 2014, by and among Retrophin, Inc., as borrower (the “Borrower”),
the Lenders from time to time party thereto and U.S. Bank National Association,
as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”), as amended through the date hereof (the “Existing
Credit Agreement”) is dated as of July 16, 2014, by and among the Borrower, the
Lenders constituting the Majority Lenders on the signature pages hereto, and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Existing Credit Agreement.

 

RECITALS

 

WHEREAS, Section 6.07 of the Existing Credit Agreement provides that the
Borrower shall not, and shall not permit any of its Subsidiaries to, make or
hold any Investments other than the Investments permitted therein; and

 

WHEREAS, Borrower has advised the Majority Lenders that it wishes to make open
market or block trade purchases of the Capital Stock and/or American depositary
receipts of Clinuvel Pharmaceuticals Limited (the “Specified Investments”) and
the Majority Lenders have agreed to permit the Specified Investments.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
undertakings in this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. Each reference in the Existing Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Existing Credit Agreement shall, from the Amendment Effective Date (as
defined below), refer to the Existing Credit Agreement after giving effect to
the amendments herein (the “Amended Credit Agreement”).

 

2.          Amendments. Section 6.07 of the Existing Credit Agreement is hereby
amended as follows:

 



(a)the introductory paragraph of Section 6.07 shall be deleted in its entirety
and replaced with the following:



 

The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
hold any Investment or Acquisition, including, without limitation, by way

 

 

 

 

of guaranty, in or to any Affiliate or any other Person (in each case,
determined on the date such Investment or Acquisition is made, with the fair
market value of each Investment or Acquisition being measured at the time made
and without giving effect to subsequent changes in value), other than:

 

; and (b) the following shall be added as a new clause (i) thereto:

 

(i)          Investments by the Borrower and its Subsidiaries in the Capital
Stock or Authorised Depositary Receipts of Clinuvel Pharmaceuticals Limited;
provided that the aggregate amount of Investments under this clause (i) shall
not exceed $10,000,000 at any time outstanding.

 

3.          Conditions Precedent. This Amendment shall become effective when,
and only when, each of the following conditions shall have been satisfied (the
date of satisfaction of such conditions precedent, the “Amendment Effective
Date”):

 

(a)          the Administrative Agent shall have received a counterpart of this
Amendment executed by the Borrower and the Majority Lenders;

 

(b)          the representations and warranties of the Loan Parties contained in
the Loan Documents shall be true and correct in all material respects on and as
of the Amendment Effective Date except to the extent that such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date; provided that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification therein)
as of the Amendment Effective Date or such earlier date, as applicable; and

 

(c)          no Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date, both immediately prior to and
immediately after giving effect to this Amendment.

 

4.          Loan Document. As of the Amendment Effective Date, this Amendment
shall be a Loan Document executed pursuant to the Existing Credit Agreement,
shall constitute a “Loan Document” for all purposes under the Amended Credit
Agreement and (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

 

5.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise (i) limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or any other party under the Existing
Credit Agreement or any other Loan Document, (ii) alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect or (iii) entitle the

 

2

 

 

Borrower or any Guarantor to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan Document
in similar or different circumstances.

 

6.          Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.

 

7.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

9.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed in
duplicate as of the day and year first above written.

 

BORROWER: RETROPHIN, INC.       By: /s/ Martin Shkreli     Name: Martin Shkreli
    Title: Chief Executive Officer

 

[Signature Page to RTRX Amendment No. 1]

 

 

 

 

ADMINISTRATIVE     AGENT: U.S. BANK NATIONAL ASSOCIATION,   as Administrative
Agent         By: /s/ James A. Hanley     Name: James A. Hanley     Title: Vice
President

 

[Signature Page to RTRX Amendment No. 1]

 

 

 

 

MAJORITY LENDERS:         Athyrium Opportunities Fund (A) LP,   as Lender      
By:  Athyrium Opportunities Associates LP, its general partner      
By:  Athyrium Opportunities Associates GP LLC, its general partner       By: /s/
Jeffrey A. Ferrell     Name: Jeffrey A. Ferrell     Title: President

 

  Athyrium Opportunities Fund (B) LP,   as Lender       By:  Athyrium
Opportunities Associates LP, its general partner       By:  Athyrium
Opportunities Associates GP LLC, its general partner       By: /s/ Jeffrey A.
Ferrell     Name: Jeffrey A. Ferrell     Title: President

 

[Signature Page to RTRX Amendment No. 1]

 

 

 